Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is made and entered into this
___ day of January, 2016, by and between Diffusion Pharmaceuticals Inc. (f/k/a
RestorGenex Corporation), a Delaware corporation (the “Company,” which term
shall include, where appropriate, any Entity (as hereinafter defined) controlled
directly or indirectly by the Company), and __________ (the “Indemnitee”).

 

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and officers the most capable persons available;

 

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for the Company to attract and retain such persons;

 

WHEREAS, the Company’s Certificate of Incorporation, as amended, and Bylaws (the
“Certificate” and the “Bylaws,” respectively), provide that the Company is
authorized to indemnify its directors and officers to the fullest extent
permissible by applicable law and permit it to make other indemnification
arrangements and agreements;

 

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the Certificate or Bylaws or any change in the ownership of the
Company or the composition of its board of directors (the “Board of
Directors”));

 

WHEREAS, the Company intends that this Agreement provide Indemnitee with greater
protection than that which is provided by the Certificate and Bylaws; and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
becoming or continuing as a director and/or officer of the Company.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.     Definitions.

 

(a)     “Corporate Status” describes the status of a person who is serving or
has served (i) as a director and/or officer of the Company, (ii) in any capacity
with respect to any employee benefit plan of the Company or (at the request of
the Company) any employee benefit plan of any other Entity, or (iii) as a
director and/or officer of any other Entity at the request of the Company. For
purposes of subsections (ii) and (iii) of this Section 1(a), if Indemnitee is
serving or has served as a director and/or officer of a Subsidiary (as defined
below), or in any capacity with respect to any employee benefit plan of a
Subsidiary, Indemnitee shall be deemed to be serving at the request of the
Company. If Indemnitee is an employee of the Company, Corporate Status shall not
include actions taken by Indemnitee in any capacity other than as a director
and/or officer or as a representative of any employee benefit plan.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     “Entity” shall mean any corporation, partnership, limited liability
company, joint venture, trust, foundation, association, organization or other
legal entity.

 

(c)     “Expenses” shall mean all fees, costs and expenses incurred by
Indemnitee in connection with any Proceeding (as defined below), including,
without limitation, reasonable attorneys’ fees, disbursements and retainers
(including, without limitation, any such fees, disbursements and retainers
incurred by Indemnitee pursuant to Sections 11 and 12(c) of this Agreement),
fees and disbursements of expert witnesses, private investigators and
professional advisors (including, without limitation, accountants and investment
bankers), court costs, transcript costs, fees of experts, travel expenses,
duplicating, printing and binding costs, telephone and fax transmission charges,
postage, delivery services, secretarial services and other disbursements and
expenses.

 

(d)     “Indemnifiable Expenses,” “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 3(a) below.

 

(e)     “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.

 

(f)     “Proceeding” shall mean any threatened, pending or completed claim,
action, suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal or any other proceeding, whether civil, criminal,
administrative, arbitrative or investigative, whether formal or informal,
including a proceeding initiated by Indemnitee pursuant to Section 11 of this
Agreement to enforce Indemnitee’s rights hereunder.

 

(g)     “Subsidiary” shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital equity interests of such
corporation, partnership, limited liability company, joint venture or other
Entity or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such corporation, partnership, limited liability
company, joint venture or other Entity.

 

(h)     “to the fullest extent permissible by applicable law” shall include, but
not be limited to: (i) the fullest extent permitted by the provisions of the
General Corporation Law of the State of Delaware (the “DGCL”) that authorize or
contemplate additional or supplementary indemnification by agreement, or the
corresponding provisions of any amendment to or replacement of the DGCL or such
provisions thereof; and (ii) the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
directors and/or officers.

 

 

 
2

--------------------------------------------------------------------------------

 

 

2.     Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director and/or officer of the Company. However, this Agreement shall not impose
any obligation on Indemnitee or the Company to continue Indemnitee’s service to
the Company beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.

 

3.     Agreement to Indemnify. The Company agrees to hold harmless and indemnify
Indemnitee to the fullest extent permissible by applicable law as follows:

 

(a)     Proceedings. Subject to the exceptions contained in Section 4(a) below,
if Indemnitee was or is a party or is threatened to be made a party to any
Proceeding by reason of Indemnitee’s Corporate Status, Indemnitee shall be
indemnified by the Company against all Expenses and Liabilities actually and
reasonably incurred or paid by Indemnitee in connection with such Proceeding
(referred to herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).

 

(b)     Conclusive Presumption Regarding Standard of Care. In making any
determination required to be made under Delaware law with respect to entitlement
to indemnification hereunder, the person, persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee submitted a request therefor in accordance with
Section 5 of this Agreement, and the Company shall have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or Entity of any determination contrary to that presumption.

 

4.     Exceptions to Indemnification. Subject to Section 20 below, Indemnitee
shall be entitled to indemnification under Section 3(a) above in all
circumstances and with respect to each and every specific claim, issue or matter
involved in the Proceeding out of which Indemnitee’s claim for indemnification
has arisen to the fullest extent permissible by applicable law, except as
follows:

 

(a)     Proceedings. If indemnification is requested under Section 3(a) and it
has been finally adjudicated by a court of competent jurisdiction that, in
connection with such specific claim, issue or matter, Indemnitee failed to act
(i) in good faith and (ii) in a manner Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, or, with respect to any
criminal Proceeding, Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts hereunder to the extent that they arise out of such
claim, issue or matter.

 

(b)     Insurance Proceeds. To the extent payment is actually made to the
Indemnitee under a valid and collectible insurance policy maintained at the
expense of the Company in respect of Indemnifiable Amounts in connection with
such specific claim, issue or matter, Indemnitee shall not be entitled to
payment of Indemnifiable Amounts hereunder except in respect of any excess of
such Indemnifiable Amounts beyond the amount of payment under such insurance.

 

 

 
3

--------------------------------------------------------------------------------

 

 

5.     Procedure for Payment of Indemnifiable Amounts. Indemnitee shall submit
to the Company a written request specifying the Indemnifiable Amounts for which
Indemnitee seeks payment under Section 3 of this Agreement and the basis for the
claim. The Company shall pay such Indemnifiable Amounts to Indemnitee promptly,
but in no event later than thirty (30) calendar days after receipt of such
request. At the request of the Company, Indemnitee shall furnish such
documentation and information as are reasonably available to Indemnitee and
necessary to establish that Indemnitee is entitled to indemnification hereunder.

 

6.     Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, Indemnitee shall be indemnified to the fullest
extent permissible by applicable law against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify to the
fullest extent permissible by applicable law Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Agreement, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, by reason of settlement,
judgment, order or otherwise, shall be deemed to be a successful result as to
such claim, issue or matter.

 

7.     Effect of Certain Resolutions. Neither the settlement nor termination of
any Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create a presumption that
Indemnitee is not entitled to indemnification hereunder. In addition, the
termination of any Proceeding by judgment, order, settlement, conviction or upon
a plea of nolo contendere or its equivalent shall not create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, had reasonable cause to believe that
Indemnitee’s action was unlawful.

 

8.     Agreement to Advance Expenses; Undertaking. The Company shall advance to
the fullest extent permissible by applicable law all Expenses actually and
reasonably incurred by or on behalf of Indemnitee in connection with any
Proceeding in which Indemnitee is involved by reason of such Indemnitee’s
Corporate Status within thirty (30) calendar days after the receipt by the
Company of a written statement from Indemnitee requesting such advance or
advances from time to time, whether prior to or after final disposition of such
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. To the extent required by Delaware law, Indemnitee
hereby undertakes to repay any and all of the amount of Indemnifiable Expenses
paid to Indemnitee if it is finally determined by a court of competent
jurisdiction that Indemnitee is not entitled under this Agreement to
indemnification with respect to such Expenses. This undertaking is an unlimited
general obligation of Indemnitee.

 

 

 
4

--------------------------------------------------------------------------------

 

 

9.     Procedure for Advance Payment of Expenses. Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 8 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses.

 

10.     Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, he or she shall be indemnified to the fullest extent permissible by
applicable law against all Expenses actually and reasonably incurred by him or
her or on his or her behalf in connection therewith.

 

11.     Remedies of Indemnitee.

 

(a)     Right to Petition Court. In the event that Indemnitee makes a request
for payment of Indemnifiable Amounts under Sections 3 and 5 above or a request
for an advancement of Indemnifiable Expenses under Sections 8 and 9 above and
the Company fails to make such payment or advancement in a timely manner
pursuant to the terms of this Agreement, Indemnitee may petition the Court of
Chancery of the State of Delaware to enforce the Company’s obligations under
this Agreement.

 

(b)     Burden of Proof. In any judicial proceeding brought under Section 11(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.

 

(c)     Expenses. The Company agrees to reimburse Indemnitee in full for any
Expenses in connection with any Proceeding incurred by Indemnitee in connection
with investigating, preparing for, litigating, defending or settling any action
brought by Indemnitee under Section 11(a) above, or in connection with any claim
or counterclaim brought by the Company in connection therewith, whether or not
Indemnitee is successful in whole or in part in connection with any such action,
except to the extent that it has been finally adjudicated by a court of
competent jurisdiction that such reimbursement would be unlawful.

 

(d)     Failure to Act Not a Defense. The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 11(a) above, and shall not create a presumption that such payment or
advancement is not permissible.

 

12.     Defense of the Underlying Proceeding.

 

(a)     Notice by Indemnitee. Indemnitee agrees to notify the Company promptly
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding which may result in the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
hereunder; provided, however, that the failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to receive payments of Indemnifiable Amounts or
advancements of Indemnifiable Expenses unless the Company’s ability to defend in
such Proceeding is materially and adversely prejudiced thereby.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Defense by Company. Subject to the provisions of the last sentence of
this Section 12(b) and of Section 12(c) below, the Company shall have the right
to defend Indemnitee in any Proceeding which may give rise to the payment of
Indemnifiable Amounts hereunder; provided, however, that the Company shall
notify Indemnitee of any such decision to defend within ten (10) calendar days
of the Company’s receipt of notice of any such Proceeding under Section 12(a)
above. The Company shall not, without the prior written consent of Indemnitee,
consent to the entry of any judgment against Indemnitee or enter into any
settlement or compromise which (i) includes an admission of fault of Indemnitee
or (ii) does not include, as an unconditional term thereof, the full release of
Indemnitee from all liability in respect of such Proceeding, which release shall
be in form and substance reasonably satisfactory to Indemnitee. This Section
12(b) shall not apply to a Proceeding brought by Indemnitee under Section 11(a)
above or pursuant to Section 20 below.

 

(c)     Indemnitee’s Right to Counsel. Notwithstanding the provisions of Section
12(b) above, in any Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status, at the Indemnittee’s option Indemnitee shall have
the right to retain counsel of Indemnitee’s choice, at the expense of the
Company, to represent Indemnitee in connection with any such matter and the
Expenses incurred by Indemnitee in any such matter shall constitute
Indemnifiable Expenses.

 

13.     Representations and Warranties of the Company. The Company hereby
represents and warrants to Indemnitee as follows:

 

(a)     Authority. The Company has all necessary power and authority to enter
into, and be bound by the terms of, this Agreement, and the execution, delivery
and performance of the undertakings contemplated by this Agreement have been
duly authorized by the Company.

 

(b)     Enforceability. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.

 

14.     Insurance. The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with a reputable insurance company
providing the Indemnitee with coverage for losses from wrongful acts. For so
long as Indemnitee shall have Corporate Status, Indemnitee shall be named as an
insured in all policies of director and officer liability insurance in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s officers and directors. If, at the
time of the receipt of a notice of a claim pursuant to the terms of this
Agreement, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of such policies.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of coverage provided, or if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit.

 

 

 
6

--------------------------------------------------------------------------------

 

 

15.     No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
under any insurance policy, provision of the Certificate or the Bylaws or
otherwise of the amounts otherwise indemnifiable hereunder. The Company’s
obligation to indemnify or advance Expenses hereunder to Indemnitee as a result
of the Indemnitee’s Corporate Status with an Entity other than the Company shall
be reduced by any amount Indemnitee has actually received as indemnification or
advancement of Expenses from such other Entity.

 

16.     Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Certificate or Bylaws, or any
other agreement, vote of stockholders or directors (or a committee of directors)
or otherwise, both as to action in Indemnitee’s official capacity and as to
action in any other capacity as a result of Indemnitee’s serving as a director
of the Company.

 

17.     Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and (b)
binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.

 

18.     Change in Law. To the extent that a change in Delaware law (whether by
statute or judicial decision) or the Certificate shall permit broader
indemnification or advancement of expenses than is provided under the terms of
the Bylaws and this Agreement, Indemnitee shall be entitled to such broader
indemnification and advancements, and this Agreement shall be deemed to be
amended to such extent.

 

19.     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

 

 

 
7

--------------------------------------------------------------------------------

 

 

20.     Indemnitee as Plaintiff. Except as provided in Section 11(c) of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against the Company, any Subsidiary, any
Entity which it controls, any director or officer thereof or any third party,
unless the Board of Directors has consented to the initiation of such Proceeding
or the Company provides indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law. This Section shall not apply
to counterclaims or affirmative defenses asserted by Indemnitee in an action
brought against Indemnitee.

 

21.     Modifications and Waivers; Counterparts. Except as provided in
Section 18 above with respect to changes in Delaware law which broaden the right
of Indemnitee to be indemnified by the Company or to receive advancements, no
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by each of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions of this Agreement (whether or not similar), nor shall such
waiver constitute a continuing waiver. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.

 

22.     General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged during normal business hours, and if not, the next business day
after transmission or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

(i)     If to Indemnitee, to:

 

[●]

  

(ii)     If to the Company, to:

 

Diffusion Pharmaceuticals Inc.

2020 Avon Court, Suite 4

Charlottesville, VA 22902

Attn: David G. Kalergis, Chairman and Chief Executive Officer

Facsimile: (434) 220-0722

 

or to such other address as may have been furnished in the same manner by any
party to the others.

 

23.     Governing Law; Consent to Jurisdiction; Service of Process. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to its rules of conflict of laws. Each of the
Company and Indemnitee hereby irrevocably and unconditionally consents to submit
to the exclusive jurisdiction of the Court of Chancery of the State of Delaware
and the courts of the United States of America located in the State of Delaware
(the “Delaware Courts”) for any litigation arising out of or relating to this
Agreement and the transactions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such courts), waives any objection to
the laying of venue of any such litigation in the Delaware Courts and agrees not
to plead or claim in any Delaware Court that such litigation brought therein has
been brought in an inconvenient forum. Each of the parties hereto agrees, (a) to
the extent such party is not otherwise subject to service of process in the
State of Delaware, to appoint and maintain an agent in the State of Delaware as
such party's agent for acceptance of legal process, and (b) that service of
process may also be made on such party by prepaid certified mail with a proof of
mailing receipt validated by the United States Postal Service constituting
evidence of valid service. Service made pursuant to (a) or (b) above shall have
the same legal force and effect as if served upon such party personally within
the State of Delaware. For purposes of implementing the parties’ agreement to
appoint and maintain an agent for service of process in the State of Delaware,
each such party does hereby appoint The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801,
as such agent and each such party hereby agrees to complete all actions
necessary for such appointment.

 

 

 
8

--------------------------------------------------------------------------------

 

 

24.     Joinders. Subsidiaries of the Company may from time to time join this
Agreement by signing a joinder in substantially the form attached hereto as
Exhibit A. The Company and all Subsidiaries that have joined this Agreement
shall be jointly and severally liable for all obligations of the Company under
this Agreement.

 

25.     Assignment. Except as otherwise set forth herein, neither this Agreement
nor any of the rights, interests or obligations hereunder may be assigned by any
party hereto, without the prior written consent of all of the other parties
hereto.

 

26.     Entire Agreement. Without limitation to the Certificate and the Bylaws,
this Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

  

 

[The remainder of this page is intentionally blank]

 

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the day and year first above written.

 

 

 

DIFFUSION PHARMACEUTICALS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

 

/s/

 

 

Name:

 

 

  [Signature Page to Fund Indemnification Agreement]

10

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

JOINDERS

 

The undersigned hereby join in the obligations of Diffusion Pharmaceuticals Inc.
under this Indemnification Agreement as provided in Section 24 above on this ___
day of _____, 20[__].

 

 

  [  ]  

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name:

 

 

 

Title:

 

     

 

  [     ]  

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to Joinder to Indemnification Agreement]

 

11